Title: John Adams to Abigail Adams, 3 July 1776
From: Adams, John
To: Adams, Abigail


     
      Philadelphia July 3d. 1776
     
     Had a Declaration of Independency been made seven Months ago, it would have been attended with many great and glorious Effects. . . . We might before this Hour, have formed Alliances with foreign States.—We should have mastered Quebec and been in Possession of Canada. . . . You will perhaps wonder, how such a Declaration would have influenced our Affairs, in Canada, but if I could write with Freedom I could easily convince you, that it would, and explain to you the manner how.—Many Gentlemen in high Stations and of great Influence have been duped, by the ministerial Bubble of Commissioners to treat. . . . And in real, sincere Expectation of this Event, which they so fondly wished, they have been slow and languid, in promoting Measures for the Reduction of that Province. Others there are in the Colonies who really wished that our Enterprise in Canada would be defeated, that the Colonies might be brought into Danger and Distress between two Fires, and be thus induced to submit. Others really wished to defeat the Expedition to Canada, lest the Conquest of it, should elevate the Minds of the People too much to hearken to those Terms of Reconciliation which they believed would be offered Us. These jarring Views, Wishes and Designs, occasioned an opposition to many salutary Measures, which were proposed for the Support of that Expedition, and caused Obstructions, Embarrassments and studied Delays, which have finally, lost Us the Province.
     All these Causes however in Conjunction would not have disappointed Us, if it had not been for a Misfortune, which could not be foreseen, and perhaps could not have been prevented, I mean the Prevalence of the small Pox among our Troops. . . . This fatal Pestilence compleated our Destruction.—It is a Frown of Providence upon Us, which We ought to lay to heart.
     But on the other Hand, the Delay of this Declaration to this Time, has many great Advantages attending it.—The Hopes of Reconciliation, which were fondly entertained by Multitudes of honest and well meaning tho weak and mistaken People, have been gradually and at last totally extinguished.—Time has been given for the whole People, maturely to consider the great Question of Independence and to ripen their Judgments, dissipate their Fears, and allure their Hopes, by discussing it in News Papers and Pamphletts, by debating it, in Assemblies, Conventions, Committees of Safety and Inspection, in Town and County Meetings, as well as in private Conversations, so that the whole People in every Colony of the 13, have now adopted it, as their own Act.—This will cement the Union, and avoid those Heats and perhaps Convulsions which might have been occasioned, by such a Declaration Six Months ago.
     But the Day is past. The Second Day of July 1776, will be the most memorable Epocha, in the History of America.—I am apt to believe that it will be celebrated, by succeeding Generations, as the great anniversary Festival. It ought to be commemorated, as the Day of Deliverance by solemn Acts of Devotion to God Almighty. It ought to be solemnized with Pomp and Parade, with Shews, Games, Sports, Guns, Bells, Bonfires and Illuminations from one End of this Continent to the other from this Time forward forever more.
     
     You will think me transported with Enthusiasm but I am not.—I am well aware of the Toil and Blood and Treasure, that it will cost Us to maintain this Declaration, and support and defend these States.—Yet through all the Gloom I can see the Rays of ravishing Light and Glory. I can see that the End is more than worth all the Means. And that Posterity will tryumph in that Days Transaction, even altho We should rue it, which I trust in God We shall not.
    